Case 1:15-cr-00073-PAB Document 387 Filed 08/02/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 15-cr-00073-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. KENNETH BREWINGTON,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Docket No. 385].

       The Court will deny Mr. Brewington’s motion. First, although Mr. Brewington filed

his motion pro se, he is represented by counsel. “Because there is no constitutional

right to ‘a hybrid form of representation,’ when defendants have the assistance of

counsel, courts need not consider any filings made pro se.” United States v.

Sandoval-De Lao, 283 F. App’x 621, 625 (10th Cir. 2008) (unpublished) (quoting United

States v. McKinley, 58 F.3d 1475, 1480 (10th Cir. 1995)); see also United States v.

Castellon, 218 F. App’x. 775, 780 (10th Cir. 2007) (unpublished) (“[W]here a defendant

is represented by counsel, we do not accept pro se filings or allegations.”).

       Second, 18 U.S.C. § 3582(c)(1)(A) permits a district court to “reduce [a] term of

imprisonment” in certain circumstances “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
Case 1:15-cr-00073-PAB Document 387 Filed 08/02/21 USDC Colorado Page 2 of 2




the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Mr. Brewington has not

discussed the exhaustion requirement or explained how the warden at his facility could

have received a request from him, given that he has yet to surrender. Thus, the motion

is premature. See, e.g., United States v. Staggs, 2020 WL 7625229, at *3 (D. Or. Dec.

22, 2020) (denying compassionate release motion as premature where inmate had not

yet surrendered); United States v. Konny, 463 F. Supp. 3d 402, 404 (S.D.N.Y. 2020)

(holding that based on the “plain terms” of statute, only defendants who have begun

serving their term of imprisonment at a BOP facility are eligible for compassionate

release); United States v. Picardo, 2020 WL 6501730, at *2 (D.N.J. Nov. 5, 2020)

(denying compassionate release to defendant who had not yet reported to begin

serving his 366-day sentence for tax evasion); United States v. Spruill, 2020 WL

2113621, at *3 (D. Conn. May 4, 2020) (finding a motion for compassionate release

premature when made before the defendant began his custodial sentence and

concluding that the court lacked the authority to resentence the defendant).

       Wherefore, it is

      ORDERED that the defendant’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) [Docket No. 385] is DENIED without prejudice.

      DATED August 2, 2021.
                                         BY THE COURT:




                                         PHILIP A. BRIMMER
                                         Chief United States District Judge


                                            2
